IN THE SUPREME COURT OF THE STATE OF MONTANA



IN THE MATTER OF AMENDING THE                             1
MONTANA RULES OF APPELLATE PROCEDURE,                     )          ORDER
                                                          1


       On August 24, 2000, we issued an order amending this Court’s Internal Operating
Rules to provide that in all opinions regarding the abuse and neglect of children and the
termination of parental rights pursuant to Title 41, Chapter 3, MCA, only the initials or first
names of the children and parents involved would be used. We adopted this change to
protect the confidentiality of children and parents in such proceedings.
       On February 7,2002, we amended our order of August 24,2000, recognizing that the
identity ofparties and proceedings under various other Montana laws should be protected by
reason of confidentiality provisions in those laws. These laws include proceedings involving
the following provisions of the Montana Code Annotated: Title 40, Chapter 6 (Uniform
Parentage Act); Title 42 (Adoption); Title 52, Chapter 3, part 8 (Montana Elder and Persons
With Developmental Disabilities Abuse Prevention Act); Title 53, Chapter 20
(Developmental Disabilities), Chapter 21 (Mentally Ill), and Chapter 24 (Alcoholism and
Drug Dependence).
       Upon reflection and further consideration, however, it was determined that in some
instances using the first names of children and parents involved would not fully provide the
level of protection anticipated.
       Therefore, this Order hereby amends the Montana Rules of Appellate Procedure
(M.R.App.P.) hereinafter set out, as indicated, as follows:
       In any proceeding regarding the abuse and neglect of a’ child or for the
       termination of parental rights under Title 41, Chapter 3, MCA, or in any
       proceeding under Title 40, Chapter 6 (Uniform Parentage Act); Title 42
       (Adoption); Title 52, Chapter 3, part 8 (Montana Elder and Persons With
       Developmental Disabilities Abuse Prevention Act); Title 53, Chapter 20
       (Developmental Disabilities), Chapter 21 (Mentally Ill), and Chapter 24
       (Alcoholism and Drug Dependence), only the initials of the child, parent(s) or
       individual party(ies), as the case may be, may be used.
        We further order that the foregoing change be incorporated to the M.R~+pp.P.~ as ,.
follows:
        Rule 17(e) at the end of the paragraph;
        Rule 18(c) at the end of the paragraph;
        Rule 22 at the end of the first paragraph;
        Rule 23(d) at the end of the paragraph;
        Rule 24 at the end of the paragraph
        IT IS HEREBY ORDERED that the Montana Rules of Appellate Procedure are
AMENDED in the foregoing respects, effective February 1, 2003, and with regard to all
briefs, motions, petitions and other documents filed with the Clerk of this Court, on or after
that date. Non-complying briefs, motions, petitions and other documents will be returned to
the filer, at the filer’s cost, for correction.
        IT IS FURTHER ORDERED that the Clerk of this Court shall give notice of this
Order by mail to: the Code Commissioner and Director of Legal Services for the Montana
Legislative Services Division of the State of Montana; the Clerks of the District Courts of
the State of Montana who are directed to distribute a copy of the order to the Judge(s) in his
or her Judicial District; James H. Goetz, Chairman of the Advisory Commission on Rules of
Civil and Appellate Procedure; the President and Executive Director of the State Bar of
Montana with the request that this Order be published in the next available issue of The
Montana Lawyer and be posted to the website of the State Bar of Montana; the Librarian of
the State Law Library with the request that this Order be posted to the State Law Library’s
website; to the State Reporter Publishing Company with the request that this Order be
published in the State Reporter; and to WestGroup.
       DATED this d a y o f D e c e m b e r 2 0 0 2 .
                    /,7